DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-02-23 has been entered.  The status of the claims is as follows:
Claims 1-8 and 10-21 are pending in the application.
Claims 1, 3, 10-13, 15-16, and 18 are amended.
Claim 9 is cancelled.
Claim 21 is new. 
Response to Arguments
Applicant's arguments with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant’s additional matter reciting collaboration services concurrently edited by members of an organization is not sufficient to overcome rejections under 35 USC 101, as this amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more members of the organization that are likely to provide the definition in response to the prompting" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The term “likely” in claim 12 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Based on the two reasons for rejection above, Examiner is interpreting “the one or more members of the organization that are likely to provide the definition in response to the prompting” as “the one or more members of the organization”, for which there is antecedent basis in Claim 1.
Claims 13-14 are rejected because they inherit the deficiencies of Claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-8 and 10-20 are directed to a method and Claim 21 is directed to a system.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)” and “Mathematical Concepts (including mathematical calculations and relationships)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1 and 21:
“identifying a knowledge graph covering a plurality of defined terms associated with organization specific content and comprising a plurality of nodes, wherein each of the plurality of defined terms has a matching node in the plurality of nodes of the knowledge graph, and wherein the matching node comprises a definition of a corresponding defined term”; identifying a knowledge graph is a mental process;
“scanning a plurality of communications from a plurality of sources associated with an organization to identify a plurality of frequently appearing terms that each have a frequency score satisfying a threshold condition”; scanning a plurality of communications and identifying frequently appearing terms is a mental process;
 “determining which of the plurality of frequently appearing terms are not covered by the knowledge graph and have no matching nodes in the knowledge graph”; determining which terms are not covered in the knowledge graph is a mental process;
“adding each of the plurality of frequently appearing terms that does not have any matching node in the knowledge graph to a set of frequently appearing terms that do not have any matching nodes in the knowledge graph”; adding terms to a knowledge graph can be performed by a human with pen and paper, and is thus a mental process;
 “expanding the knowledge graph to cover one or more frequently appearing terms from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph by adding, to the knowledge graph, one or more additional nodes to represent the one or more frequently appearing terms from the set, each of the one or more frequently appearing terms from the set having a provided definition”; expanding the knowledge graph is a mental process;
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because additional elements “prompting one or more members of the organization to provide a definition for each frequently appearing term from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph, wherein the prompting occurs without a user input” and “wherein the plurality of sources comprises one or more collaboration services, and the plurality of communications comprises a plurality of collaborative documents that have been concurrently edited by members of the organization via the one or more collaboration services” amount to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)) and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  There are no meaningful limits placed on the practice of the abstract idea.
Step 2B analysis:
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, additional elements “prompting one or more members of the organization to provide a definition for each frequently appearing term from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph, wherein the prompting occurs without a user input” “wherein the plurality of sources comprises one or more collaboration services, and the plurality of communications comprises a plurality of collaborative documents that have been concurrently edited by members of the organization via the one or more collaboration services” amount to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)) and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Claim 1 is not patent eligible.
	Dependent claim(s) 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claim 2 recites the same limitations as Claim 1 as well as “wherein the identified knowledge graph represents a dictionary of terms specific to at least one of an industry, a topic, a product of the organization or a service area of the organization”; this merely provides details on the nature of the knowledge graph, and the claim is still directed to a mental process.
	Claim 3 recites the same limitations as Claim 1 as well as “wherein the scanning of the plurality of communications from the plurality of source associated with the organization to identify the plurality of frequently appearing terms comprises: determining a frequency of a term appearing in the plurality of communications from the plurality of sources; determining a number of sources the term appears in; calculating a frequency score of the term based on the frequency of the term and the number of sources; and determining that the term having the frequency score above a predetermined threshold is a frequently appearing term”;  determining the frequency of a term is a mental process, determining a number of sources the term appears in is a mental process, calculating a frequency score is a mental process, and determining if the score is above a predetermined threshold is a mental process.
Claim 4 recites the same limitations as Claim 3 as well as “wherein the calculating of the frequency score of the term comprises: multiplying the frequency of the term by a first weight and multiplying the number of sources by a second weight”; this merely provides details on how the frequency score is calculated, and is thus still directed to an abstract idea, as this recites a mathematical calculation.
Claim 5 recites the same limitations as Claim 4 as well as “wherein the frequency of the term and the number of sources are determined over a predefined time period”; this merely provides more details on the mathematical calculation, and is thus still directed to an abstract idea.
Claim 6 recites the same limitations as Claim 4 as well as “wherein the calculating of the frequency score of the term is further based on at least one or more of a level of semantic relevance of a term to a respective communication, or a number of members using the term in the plurality of communications from the plurality of sources and an expertise of each member”; this merely provides details on the mathematical calculation, and is thus still directed to an abstract idea.
Claim 7 recites the same limitations as Claim 6 as well as “wherein the calculating of the frequency score of the term further comprises: adjusting the first weight on the frequency of the term in proportion to the level of semantic relevance of the term”; this merely provides details on the mathematical calculation, and is thus still directed to an abstract idea.
Claim 8 recites the same limitations as Claim 6 as well as “wherein the calculating of the frequency score of the term further comprises: adjusting the second weight on the number of sources in proportion to the number of members using the term in the plurality of communications from the plurality of sources”; this merely provides details on the mathematical calculation, and is thus still directed to an abstract idea.
Claim 10 recites the same limitations as Claim 1 as well as “wherein the plurality of sources comprising the one or more collaboration services comprise one or more of: a document service; a cloud-based storage service; a social network service; an email service; a calendar service; a search engine service; a video conference service; a media streaming service; a news providing service; or a photo management service”; this recites electronic means of communication such as emails, text messages, etc., and this amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) as well as well-understood, routine, and conventional limitations (receiving or transmitting data - see MPEP 2106.05(d) II (i)).
Claim 11 recites the same limitations as Claim 1 as well as “the plurality of communications from the plurality of sources associated with the organization comprises one or more of: text documents; spreadsheet documents; presentation documents; emails; instant messages; social posts; comments; search queries; voice or video calls; videos; songs; calendar invitations; or photographs”; this recites electronic means of communication such as emails, text messages, etc., and this amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) as well as well-understood, routine, and conventional limitations (receiving or transmitting data - see MPEP 2106.05(d) II (i)).
Claim 12 recites the same limitations as Claim 1 as well as “wherein the prompting of the one or more members of the organization to provide the definition for each frequently appearing term from the set comprises: identifying, for each frequently appearing term from the set, the one or more members of the organization that are likely to provide the definition in response to the prompting, where the identifying is based on one or more of a level of expertise, responsiveness to communications, or history of providing definitions of a member; and sending a request to the identified one or more members of the organization to provide a definition to each frequently appearing term from the set”; identifying members is a mental process; sending a request to the identified one or more members of the organization, as discussed above regrading the independent claims, amounts to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)).
	Claim 13 recites the same limitations as Claim 12 as well as “wherein the sending of the request to the identified one or more members of the organization comprises: monitoring communications of the identified one or more members of the organization via the plurality of sources associated with the organization to detect any terms in the set of frequently appearing terms in the communications; responsive to detecting a term, highlighting the term in the communications; and prompting a respective member to provide a definition of the term”; monitoring communications is a mental process, highlighting a term is a mental process, and prompting a respective member for a definition amounts to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)).
Claim 14 recites the same limitations as Claim 12 as well as “wherein the sending of the request to the identified one or more members of the organization comprises: adding a post with a question about a definition of each frequently appearing term from the set to a stream of a respective identified member on a periodic basis”; specifying that sending a request to a member is done via a post to a stream amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
	Claim 15 recites the same limitations as Claim 1, as well as “detecting a new communication of initiated by a member of the organization, the new communication comprising a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization; determining one or more terms from the expanded knowledge graph that are relevant to the new communication; suggesting a tag including the determined one or more terms from the expanded knowledge graph to the member that initiated the new communication; and upon receiving an approval of the mental process, determining relevant terms is a mental process, suggesting a tag is a mental process, and assigning the tag to the communication is a mental process.  Additional elements “receiving approval” and “a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization” amount to insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)) and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
	Claim 16 recites the same limitations as Claim 15, further reciting “wherein the determining of the one or more terms from the expanded knowledge graph that are relevant to the new communication is based on a content of the new communication and i) one or more profile attributes of the member that initiated the new communication, or ii) profile attributes of the other members associated with the new communication”; this merely provides more details on the determining, which is still a mental process.
	Claim 17 recites the same limitations as Claim 16, further reciting “wherein the profile attributes indicate at least one of an interest, an expertise, or an affinity of a respective member”; this merely provides more details on the contents of a profile, thus the claim is still directed to a mental process.
	Claim 18 recites the same limitations as Claim 17, as well as “matching the assigned tag of the new communication with profile attributes of other members that are not associated with the new communication to identify one or more other members that are interested in the new communication; and sending a notification of the new communication to each of the identified one or more other members that are not associated with the new communication”; matching the assigned tag with profile attributes of other members to identify those interested in the communication is a mental process, and sending a notification of the communication to the members, which amounts to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).
	Claim 19 recites the same limitations as Claim 18, as well as “wherein the matching of the assigned tag of the new communication with the profile attributes of other members comprises: providing the assigned tag of the new communication and profile attributes of other members as an input to a machine learning model; and obtaining an output from the machine learning model, the output indicating a level of relevancy of the new communication to a subset of other members, wherein the machine learning model is trained by providing training data to the machine learning model on a set of training inputs and a set of training outputs, wherein: the set of training inputs comprises one or more of communication attributes of communications, tags of communications, and profile attributes of members; and the set of target outputs comprises an indication of whether or not a member has shown interest in the tag”; this claim recites a process of training and using a machine learning algorithm, which amounts to a mathematical concept; while a specific method of training a machine learning model is not viewed as an abstract idea (see MPEP 2106.04(a)(1)(vii)), training and using a machine learning model, generically recited, amounts to an abstract idea of applying a mathematical concept. Applicant has merely described the inputs and outputs for training and using a machine learning model, but has not provided any structural details of the machine learning model nor procedural details describing a particular training algorithm.  The claim is directed to an abstract idea.
Claim 20 recites the same limitations as Claim 18, as well as “wherein the notification is included in at least one of: a stream of a respective member; an email to the respective member; or a text message to the respective member”; this recites electronic means of communication such as emails, text messages, etc., and this amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
	Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et. al. (US Patent 10,095,775 B1; hereinafter “Bull”), in view of Doerpmund et. al. (US PGPub 2015/0007202 A1; hereinafter “Doerpmund”) and Shaffer et. al. (US 2017/0003835 A1; hereinafter “Shaffer”).
As per claim 1, Bull teaches a method, comprising:
adding each of the plurality of frequently appearing terms that does not have any matching node in the knowledge graph to a set of frequently appearing terms that do not have any matching nodes in the knowledge graph
identifying a knowledge graph covering a plurality of defined terms [associated with organization specific content] and comprising a plurality of nodes, wherein each of the plurality of defined terms has a matching node in the plurality of nodes of the knowledge graph, [and wherein the matching node comprises a definition of a corresponding defined term] (Bull Col 8 Line 63 - Col 9 Line 14 discloses “FIG. 3 illustrates a knowledge graph generated by information gap identifier 122. As depicted in FIG. 3, top keywords illustrated within a hexagon are considered trivial and removed by information gap identifier 122 within the filtering stage, for example named entities, functions words, and stop words. It should be noted that while trivial keywords are filtered at the outset of operation to increase computational efficiency in the example embodiment, trivial keywords are illustrated in FIG. 3 nonetheless for purposes of illustrating other embodiments wherein filtering trivial keywords is done at a later time or used in analysis. Similarly, FIG. 3 illustrates top keywords information gap identifier 122 deems unrelated keywords, i.e. top keywords which have no link to other entities on the knowledge graph, within a diamond. In addition, FIG. 3 illustrates top keywords which are defined within a circle, while depicting undefined keywords within a square. In the example embodiment, the top keywords within a square are added to the information gap list and defined.”  Here, Bull discloses identifying a knowledge graph (“FIG. 3 illustrates a knowledge graph generated by information gap identifier 122”).  The knowledge graph covers a plurality of defined terms (“FIG. 3 illustrates top keywords which are defined within a circle”) and comprises a plurality of nodes (each a “circle” in the knowledge graph).  Each of the plurality of defined terms has a matching node in the plurality of nodes of the knowledge graph (“the plurality of nodes” has been established above as the circles in the knowledge graph, each of which represent a matching node for each of the defined terms) *associated with organization specific content is taught by Doerpmund below, as well as the node directly comprising within itself a definition of the at least one term.
scanning a plurality of communications from [a plurality of sources] associated with an organization to identify a plurality of frequently appearing terms that each have a frequency score satisfying a threshold condition (Bull, Col 3 Lines 59-60, discloses scanning a corpus for terms: “Information gap identifier 122 receives corpus 114 and extracts terms within corpus 114 text (step 202)”.  Bull, Col 3 Lines 13-14, discloses: “Corpus 114 is a collection of information contained in files, folders, and other document types”.  Here, “files, folders, and other document types” represent plurality of communications, as per the example specified in the instant specification para [0013]: communications (e.g., documents…)).  Bull, Col 11 Lines 48-50, discloses:  “Private cloud: the cloud infrastructure is operated solely for an organization. It may be managed by the organization or a third party and may exist on-premises or off-premises”.  Here, Bull discloses a private cloud as a deployment model for its method, said private cloud being operated solely for an organization.  Bull, Col 6 Lines 50-54, discloses “If information gap identifier 122 determines that a top keyword exceeds the frequency threshold (decision 208 “YES” branch), then information gap identifier 122 determines whether the remaining top keywords have a relation to other corpus 114 entities (decision 212)”.  Here, Bull discloses identifying a plurality of frequently appearing terms that exceed a frequency threshold); *plurality of sources is taught by Doerpmund below.
determining which of the plurality of frequently appearing terms are not covered by the knowledge graph and have no matching nodes in the knowledge graph; adding each of the plurality of frequently appearing terms that does not have any matching node in the knowledge graph to a set of frequently appearing terms that do not have any matching nodes in the knowledge graph
 (Bull, Col 6 Lines 31-34, discloses:  “If information gap identifier 122 determines that a top keyword fails to exceed the frequency threshold (decision 208 “NO” branch), then information gap identifier 122 disregards the top keyword (step 210).”  Here, Bull discloses that non-frequent terms are disregarded from this point forward.  Bull, Col 7 Lines 35-39, discloses:  “Retuning to FIG. 2, if information gap identifier 122 determines that a top keyword has a relation to other corpus 114 entities (decision 212 “YES” branch), then information gap identifier 122 determines whether the remaining top keywords lack a definition within corpus 114 (decision 214)”.  Here, Bull discloses determining which of the plurality of “remaining top keywords” (after removing those that failed to exceed the frequency threshold) are not defined, thereby producing a set of undefined frequently appearing terms, since the non-frequent terms have been disregarded at this point.  If they are not defined, then they have no matching nodes in the knowledge graph for the following reasons.  Bull’s knowledge graph comprises a plurality of nodes representing a plurality of defined terms, and also comprises a different plurality of nodes representing a plurality of undefined terms, as per Bull, Col 9 Lines 10-12:  “In addition, FIG. 3 illustrates top keywords which are defined within a circle, while depicting undefined keywords within a square.”  Note that a subgraph of a knowledge graph is also a knowledge graph.  Also note that a knowledge graph may have nodes that are not connected to any other nodes (see “Running Gear” in Bull Fig. 3).  Therefore, Bull can be considered to teach 2 (or more) knowledge graphs.  One of defined terms, and one of other terms, wherein the knowledge graph of defined terms is relevant to the Instant Application.  See below, the knowledge graph of defined terms that are outlined in bold:

    PNG
    media_image1.png
    774
    885
    media_image1.png
    Greyscale

Thus, Bull teaches determining which of the plurality of frequently appearing terms are not covered by the knowledge graph and have no matching nodes in the knowledge graph, and by collecting this data is adding each of the plurality of frequently appearing terms that does not have any matching node in the knowledge graph to a set of frequently appearing terms that do not have any matching nodes in the knowledge graph.  In Bull, changing an undefined term to defined (square to circle in Bull) can be effectively considered to be adding the defined term to the knowledge graph of defined terms.
prompting one or more members of the organization to provide a definition for each frequently appearing term from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph, wherein the prompting occurs without a user input; (Bull, Col 8 Lines 24-27, discloses “In other embodiments, information gap identifier 122 may prompt a user or author of corpus 114 for a definition associated with the top keywords on the information gap list.” Here, Bull discloses prompting a user or author of the corpus for a definition of the undefined frequently appearing terms.  A user input is not required.  As shown above, an undefined frequently appearing term does not have any matching node in the knowledge graph.)
Bull fails to explicitly teach that the plurality of communications is from a plurality of sources. Bull also fails to explicitly teach identifying a knowledge graph [covering organization specific content] and comprising a plurality of nodes representing a plurality of defined terms, wherein each of the plurality of nodes represents at least one term of the plurality of defined terms [and comprises a definition of the at least one term], and expanding the knowledge graph by adding, to the knowledge graph, one or more additional nodes to represent one or more undefined frequently appearing terms, each having a provided definition contained within the node.
However, Doerpmund teaches communications from a plurality of sources (Doerpmund, Para [0034], discloses communications from a plurality of sources:  “The knowledge builder 118 may include reader/converter modules 302 for each source of data. Each reader/converter module 302 will know how to interface to its particular source of date. Data sources may include the backend systems of the enterprise (e.g., CRM), data pulled from the Internet, external databases, data files, and so on”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doerpmund into Bull’s method to scan a plurality of sources for communications for frequently appearing terms. One would be motivated to do so to gather more information, and thus include as much of the organizational knowledge in the knowledge graph as possible. (Doerpmund [0023]:  “In accordance with the present disclosure, the knowledge base 102 may be connected to various sources of data in order to build up the knowledge base.”)
The combination of Bull and Doerpmund thus far fails to explicitly teach expanding the knowledge graph covering organization specific content by adding, to the knowledge graph, one or more additional nodes, to represent one or more undefined frequently appearing terms, each having a provided definition contained within the node.  
However, Doerpmund teaches identifying a knowledge graph covering organization specific content and comprising a plurality of nodes representing a plurality of defined terms, wherein each of the plurality of nodes represents at least one term of the plurality of defined terms and comprises a definition of the at least one term (Doerpmund , Para [0026], discloses:  “In some embodiments, an initial knowledge graph 18 may be provided to the knowledge base 102, for example, when the system 100 is first installed. The initial knowledge graph 18 may represent the initial state of the knowledge graph 112, and in the context of an enterprise may represent a rudimentary view of the enterprise data. As will be explained below, the knowledge graph 112 will grow as more and more data is fed into the knowledge base 102.”  Here, Doerpmund discloses that the knowledge graph covers organization specific content (“enterprise data”).  Doerpmund, Para [0043], discloses:  “As mentioned above, first level nodes 402 define the properties of data that they represent, in their associated properties list 422”.  Here, a list of properties serves as a type of definition for the entity and is located directly within the node, as illustrated by Doerpmund Fig. 4.)
and expanding the knowledge graph to cover one or more [frequently appearing terms from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph] terms by adding, to the knowledge graph, one or more additional nodes to represent the one or more [frequently appearing terms from the set] terms, each of the one or more [frequently appearing terms from the set] terms having a provided definition contained within the node.  (Doerpmund, Para [0026], discloses:  “In some embodiments, an initial knowledge graph 18 may be provided to the knowledge base 102, for example, when the system 100 is first installed. The initial knowledge graph 18 may represent the initial state of the knowledge graph 112, and in the context of an enterprise may represent a rudimentary view of the enterprise data. As will be explained below, the knowledge graph 112 will grow as more and more data is fed into the knowledge base 102.”  Here, Doerpmund discloses expanding the knowledge graph (“the knowledge graph will grow”).  Doerpmund, Para [0063], discloses:  “In some embodiments, if the classifier 306 does not identify any entity nodes from the knowledge graph 112 that map to the received enterprise data 12, then the classifier 306 may create a new entity node and add it to the knowledge graph 112. In this way, the classifier 306 can "grow" the knowledge graph 112 to incorporate data that was not previously contemplated”.  Here, Doerpmund discloses that to “grow” the knowledge graph, one adds an additional node (“create a new entity node”) which covers another term (“data that was not previously contemplated”).  *Providing a definition for previously undefined frequently appearing terms from a set is taught by Bull, as shown above.
Doerpmund, like Bull, also teaches determining which of the plurality of [frequently appearing] terms are not covered by the knowledge graph and have no matching nodes in the knowledge graph; adding each of the plurality of [frequently appearing] terms that does not have any matching node in the knowledge graph to a set of [frequently appearing] terms that do not have any matching nodes in the knowledge graph (Recall Bull teaches frequently appearing terms.  Doerpmund, Para [0063], discloses:  “In some embodiments, if the classifier 306 does not identify any entity nodes from the knowledge graph 112 that map to the received enterprise data 12, then the classifier 306 may create a new entity node and add it to the knowledge graph 112. In this way, the classifier 306 can "grow" the knowledge graph 112 to incorporate data that was not previously contemplated.” Here, it is explicitly stated “does not identify any entity nodes from the knowledge graph 112 that map to the received enterprise data”, which reads on the claimed limitation of determining which terms are not covered in the knowledge graph, and thus adding these to a set of terms that do not have any matching nodes in the knowledge graph.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the expanding of a knowledge graph by adding additional nodes of Doerpmund, with the providing of definitions for terms of a knowledge graph of Bull.  This would thus result in the claimed limitation of expanding the knowledge graph to cover one or more frequently appearing terms from the set of frequently appearing terms that do not have any matching nodes in the knowledge graph by adding, to the knowledge graph, one or more additional nodes to represent the one or more frequently appearing terms from the set, each of the one or more frequently appearing terms from the set having a provided definition (as the knowledge graph of Bull stores terms and definitions, the graph would be expanded by adding nodes for (previously) undefined frequently appearing terms (which did not have any matching nodes in the knowledge graph) with definitions). One would be motivated to do so to represent organizational data in terms of the organization's understanding of the data and the context in which that data is used and referenced (Doerpmund, Para [0080]:  “An advantageous aspect of the system 100 is that the organization's data is not simply loaded into storage as raw data; the system also represents the data in terms of the organization's understanding of the data and the context in which that data is used and referenced.”).
However, the combination of Bull and Doerpmund fails to explicitly teach wherein the plurality of sources comprises one or more collaboration services, and the plurality of communications comprises a plurality of collaborative documents that have been concurrently edited by members of the organization via the one or more collaboration services
Shaffer teaches wherein the plurality of sources comprises one or more collaboration services, and the plurality of communications comprises a plurality of collaborative documents that have been concurrently edited by members of the organization via the one or more collaboration services (Recall above that Bull teaches scanning a corpus (“plurality of documents”) and members of an organization, and Doerpmund teaches a plurality of sources.  Shaffer, Para [0041], discloses:  “Presence service 443 monitors and analyzes user activity to determine a level of collaboration by a given user with respect to a shared document. Storage service 453 provides a document storage function such that documents may be stored and retrieved by a group of users associated with a document. Merging service 463 tracks what changes are being made to a document by which users and ultimately merges the changes into an updated document. Merging service 463 may also resolve conflicts between edits and perform other roles associated with document collaboration. Other services, roles, or other functionality that may be associated with a collaboration service (web servers, application servers) may be included in collaboration service 430, in addition to or in place of those disclosed herein.”  Here, Shaffer discloses a collaboration service (“document collaboration”) comprising scanning a document (“tracks what changes are being made to a document”) that has been concurrently edited by members of the organization (“Merging service 463 may also resolve conflicts between edits and perform other roles associated with document collaboration”)).
Shaffer and the combination of Bull and Doerpmund are analogous art because they are both in the field of endeavor of organizational communications.
The combination of Bull and Doerpmund teaches scanning a corpus for frequently used terms.  Shaffer teaches collaboration service that scans shared documents that are concurrently edited.  The combination would result in one being able to scan shared documents being edited in real time.  One of ordinary skill in the art would be motivated to combine the teachings of Shaffer with Bull and Doerpmund in order to increase efficiency of teamwork by facilitating communication (Shaffer [0001-0002]:  “Collaboration services allow users to collaborate with respect to content that is shared between them. A group of users may share a document, for example. With the support of a collaboration service, the users may edit the document together, review and comment on each other's work, and otherwise co-author the document in real-time from multiple locations. Some collaboration services include instant messaging features, video chat capabilities, and other communication services embedded in an application's user interface. Such tools enhance the collaboration experience by making it easy for users to communicate while working on content.”)

As per claim 2, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1, wherein the identified knowledge graph represents a dictionary of terms specific to at least one of an industry, a topic, a product of the organization or a service area of the organization. (Bull, Col 3 Lines 14-17 discloses that a corpus may be a body of subject specific data (i.e., a topic)). 

As per claim 10, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1, wherein the plurality of sources comprising the one or more collaboration services comprise one or more of: a document service; a cloud-based storage service; a social network service; an email service; a calendar service; a search engine service; a video conference service; a media streaming service; a news providing service; or a photo management service (Shaffer, Para [0002], discloses:  “Some collaboration services include instant messaging features, video chat capabilities, and other communication services embedded in an application's user interface. Such tools enhance the collaboration experience by making it easy for users to communicate while working on content.”  Here, Shaffer discloses a video conference service (“video chat capabilities”)).

As per claim 11, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1, the plurality of communications from the plurality of sources of the organization comprises one or more of: text documents; spreadsheet documents; presentation documents; emails; instant messages; social posts; comments; search queries; voice or video calls; videos; songs; calendar invitations; or photographs. (Bull, Col 3 Lines 14-17 discloses that the corpus may include file formats such as .docx, .doc, .pdf, .rtf, etc.  The file type .rtf stands for a Rich Text File, and is an example of a text document).

As per Claim 21, Claim 21 is a system claim corresponding to method Claim 1.  The difference is that it recites a memory and a processing device.  Bull, Col 9 Lines 46-51, discloses:  “One or more operating systems 10, and one or more application programs 11, for example information gap identifier 122, are stored on one or more of the computer readable storage media 08 for execution by one or more of the processors 02 via one or more of the respective RAMs 04 (which typically include cache memory).”  Claim 21 is rejected for the same reasons as Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund and Shaffer as shown above, further in view of Hisamitsu et. al. (US Patent 6,850,937 B1; hereinafter “Hisamitsu”).
As per claim 3, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1, wherein the scanning of the plurality of communications from the plurality of sources associated with the organization to identify the plurality of frequently appearing terms comprises:
determining a frequency of a term appearing in the plurality of communications from the plurality of sources (Bull, Col 6 Lines 3-6, discloses determining the frequency of a term); and
determining that the term having the frequency score above a predetermined threshold is a frequently appearing term (Bull, Col 6 Lines 9-21, discloses determining that the frequency score of a term is above a predetermined threshold).
However, the combination of Bull, Doerpmund, and Shaffer fails to explicitly teach 
determining a number of sources the term appears in; 
calculating a frequency score of the term based on the frequency of the term and the number of sources.
However Hisamitsu teaches: determining a number of sources the term appears in;  (Hisamitsu, Col 1 Lines 29-38, discloses determining the number of sources the term appears in, as denoted by N(w))
calculating a frequency score of the term based on the frequency of the term and the number of sources (Hisamitsu, Col 1 Lines 29-44, discloses the TF-IDF (term frequency-inverse document frequency) measure, which comprises determining the term frequency in a single document and the number of sources the term appears in.  Hisamitsu, Col 1 Lines 45-50, also discloses expanding the TF portion of this measure to be the frequency of the term in all documents.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hisamitsu into Bull’s method as modified by Doerpmund and Shaffer to identify the plurality of frequently appearing terms, with a motivation that TF-IDF is the best known term extraction technique in the art, that is set, at its basic nature, to become greater as the word occurs more frequently and concentrates in a smaller number of documents.  Measuring the importance of the word in all documents rather than just one document is a natural method to expand this measure. (Hisamitsu, Col 1 Lines 29-32, 42-44, 45-50).

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, and Hisamitsu, as shown above, in further view of Konda et. al. (Synonymous Keyword Search Over Encrypted Data in Cloud; hereinafter “Konda”).  
Western Oregon University (“Properties of Exponents and Logarithms”, hereinafter: “WOU”) is being used as extrinsic evidence. WOU shows that Konda’s teachings are equivalent to the calculation claimed in Claim 4, as demonstrated below. 
As per claim 4, the combination of Bull, Doerpmund, Shaffer, and Hisamitsu as shown above teaches the method of claim 3. 
However the combination of Bull, Doerpmund, Shaffer, and Hisamitsu fails to explicitly teach wherein the calculating of the frequency score of the term comprises: multiplying the frequency of the term by a first weight and multiplying the number of sources by a second weight.
However, Konda teaches wherein the calculating of the frequency score of the term comprises: multiplying the frequency of the term by a first weight and multiplying the number of sources by a second weight.  (Konda, Page 36, teaches a variation of TF-IDF, where the TF term is modified to be “Augmented Frequency”, where the term frequency is divided by the maximum frequency of any term.  The modified TF-IDF formula is then:
Let F = frequency of the term, Fmax = max frequency of any term, N = number of documents, Nt = number of documents where term appears
AugmentedTF-IDF = AugmentedTF*IDF           (Konda Page 37)
= (0.5 + 0.5*(F / Fmax))*(log (N / Nt))               (Konda Page 37)
= (0.5 + 0.5*(F/Fmax)) * (log N – log Nt)           (WOU Properties of Logarithms #2)
= (0.5 + 0.5*(F/Fmax)) * -(log Nt – log N)          (Algebraic identity (X – Y) = - (Y – X))
= (0.5 + 0.5*(F/Fmax)) * (-log(Nt/N))                 (WOU Properties of Logarithms #2)
= (0.5 + 0.5*F*(1/Fmax))*(-log(Nt*(1/N)))         (Algebraic identity X/Y = X*(1/Y))
= (0.5 + F*(1/(2*Fmax)))*(-log(Nt*(1/N)))          (Algebraic identity 0.5/X = 1/(2*X))
The calculation above comprises multiplying the frequency of the term (F) by a first weight (1/(2*Fmax)) and multiplying the number of sources (Nt) by a second weight (1/N).
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Konda with Bull’s method as modified by Doerpmund, Shaffer, and Hisamitsu to calculate the frequency score using Konda’s teaching of multiplying the frequency by a first weight and the number of sources by a second weight, with a motivation to avoid a bias towards longer documents (Konda, Page 36, last line).

As per claim 6, the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda as shown above teaches the method of claim 4, wherein the calculating of the frequency score of the term is further based on at least one or more of a level of semantic relevance of a term to a respective communication, or a number of members using the term in the plurality of communications from the plurality of sources and an expertise of each member. (Konda, Page 36 Paragraph 1, discloses that TF-IDF measures how important a word is to a document in a collection or corpus, i.e. semantic relevance). 

As per claim 7, the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda as shown above teaches the method of claim 6, wherein the calculating of the frequency score of the term further comprises: adjusting the first weight on the frequency of the term in proportion to the level of semantic relevance of the term (Konda, Page 37 Paragraph 1, discloses that in the TF-IDF calculation, it is the IDF term that measures how important a term is (i.e., semantic relevance).  Therefore, starting with the final form of the calculation derived above:
= (0.5 + F*(1/(2*Fmax)))*[ (-log(Nt*(1/N))) ]
The term in the square brackets is the IDF, or level of semantic relevance.  Rearranging with the basic distributive law (A + B)*X = A*X + B*X, we achieve:
	= (0.5*[ (-log(Nt*(1/N)) ] ) + F*(1/(2*Fmax))*[ (-log(Nt*(1/N)) ]
Here we can see that the calculation further comprises multiplying the first weight on the frequency ( 1 / (2*Fmax)) by the semantic relevance of the term ( -log(Nt*(1/N) ). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, Hisamitsu, and Konda, as shown above, in further view of Zheng et. al. (US Patent 9,208,444 B1; hereinafter “Zheng”).
As per claim 5, the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda as shown above teaches the method of claim 4. 
However the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda fails to explicitly teach wherein the frequency of the term and the number of sources are determined over a predefined time period.  
However, Zheng teaches wherein the frequency of the term and the number of sources are determined over a predefined time period.  (Zheng, Col 30 Line 35 – Col 31 Line 9, teaches measuring the frequency of a term over a selected time period, discussing a number of ways to achieve this, including TF-IDF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zheng into Bull’s method as modified by Doerpmund, Shaffer, Hisamitsu, and Konda to measure the frequency over a predefined time period, with a motivation that it may be helpful to limit the amount of data when there is a large amount of it, and that one may be interested in data representing just a few days. (Zheng, Col 8 Lines 14-24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, Hisamitsu, and Konda as shown above, in further view of Smeaton et. al. (US PGPub 2009/0319509 A1; hereinafter “Smeaton”).
As per claim 8, the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda as shown above teaches the method of claim 6. 
However the combination of Bull, Doerpmund, Shaffer, Hisamitsu, and Konda fails to explicitly teach wherein the calculating of the frequency score of the term further comprises: adjusting the second weight on the number of sources in proportion to the number of members using the term in the plurality of communications from the plurality of sources.
However, Smeaton teaches wherein the calculating of the frequency score of the term further comprises: adjusting the second weight on the number of sources in proportion to the number of members using the term in the plurality of communications from the plurality of sources (Smeaton, Para [0125]-[0128], discloses a term-weighting calculation that takes into account the number of documents a term appears in, but also expands this concept to “upweight” a term based on how many distinct users the set of documents includes.  Let us start with the calculation from Claim 6:
(0.5 + F*(1/(2*Fmax)))*(-log(Nt*(1/N)))          
Then multiplying the number of documents Nt by an upweight calculated based on distinct users represented by those documents, yields: 
= (0.5 + F*(1/(2*Fmax)))*(-log(Nt*upweight*(1/N)))
where the calculation comprises multiplying the second weight on the number of sources 1/N by the upweight in proportion to the number of members using the term.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smeaton into Bull’s method as modified by Doerpmund, Hisamitsu, and Konda to adjust the second weight on the number of sources in proportion to the number of members using the term, with a motivation that intuitively, it appears that a term which is used by a greater number of members, should receive a higher weighting than a term which is only used by a small number of members, since more members have deemed the term to be relevant. (Smeaton, Para [0125]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Doerpmund, and Shaffer as shown above, further in view of Santos et. al. (US PGPub 2003/0028525 A1; hereinafter “Santos”).  
As per claim 12, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1, wherein the prompting of the one or more members of the organization to provide the definition for each frequently appearing term from the set comprises: Attorney Docket No.: 25832.2233 (L2233) Page 33 of 37 
identifying for each frequently appearing term from the set the one or more members of the organization that are likely to provide the definition in response to the prompting (Bull, Col 8 Lines 24-27, in other words, the users have to be identified in order to prompt.  Also note from 112(b) rejections that “that are likely to provide the definition in response to the prompting” has no patentable weight) [where the identifying is based on one or more of a level of expertise, responsiveness to communications, or history of providing definitions of a member]; and 
sending a request to the identified one or more members of the organization to provide a definition to each frequently appearing term from the set. (Bull, Col 8 Lines 24-27, discloses prompting a user for a definition of the undefined frequently appearing terms.)
The combination of Bull, Doerpmund, Shaffer does not teach that the identifying is based on one or more of a level of expertise, responsiveness to communications, or history of providing definitions of a member.
However, Santos teaches that the identifying is based on one or more of a level of expertise, responsiveness to communications, or history of providing definitions of a member (Santos Para [0011] discloses associating a subject matter expert with their expertise through a user profile, and using that profile to identify a list of subject matter experts to the user.  Santos Para [0019] discloses an individual not being classified as an SME until they have answered a minimum number of questions (i.e., history of providing definitions).  Santos Para [0022] discloses experts being ranked by their timeliness of responses.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Santos into Bull’s method as modified by Doerpmund and Shaffer to identify the members of the organization who should provide definitions for undefined frequently used terms, based on their expertise, responsiveness, or history of providing definitions.  
One of ordinary skill in the art would be motivated to do so as this would allow the system to select the best experts for its needs. (Santos, Para [0002]).

As per claim 14, the combination of Bull, Doerpmund, and Santos as shown above teaches the method of claim 12, wherein the sending of the request to the identified one or more members of the organization comprises: adding a post with a question about a definition of each frequently appearing term from the set to a stream of a respective identified member on a periodic basis. (Santos Para [0017] discloses that the question is posted and the expert is notified and will respond to the question at his/her convenience.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, and Santos as shown above, further in view of Erhart et. al. (US PGPub 2012/0011208 A1; hereinafter “Erhart”).  
As per claim 13, the combination of Bull, Doerpmund, Shaffer, and Santos as shown above teaches the method of claim 12, wherein the sending of the request to the identified one or more members of the organization comprises: 
prompting a respective member to provide a definition of the term (Bull, Col 8 Lines 24-27, discloses prompting a user for a definition of the undefined frequently appearing terms.)
The combination of Bull, Doerpmund, Shaffer, and Santos fails to teach monitoring communications of the identified one or more members of the organization via the plurality of sources associated with the organization to detect any terms in the set of frequently appearing terms in the communications; and responsive to detecting a term, highlighting the term in the communications.
However, Erhart teaches monitoring communications of the identified one or more members of the organization via the plurality of sources of the organization to detect any terms in the set of frequently appearing terms in the communications; (Erhart Para [0027] discloses monitoring communications to identify relevant words) ; and
responsive to detecting a term, highlighting the term in the communications. (Erhart Para [0027] discloses highlighting the term in the communications)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Erhart into Bull’s method as modified by Doerpmund, Shaffer, and Santos to highlight frequently appearing terms in communications. 
One with ordinary skill in the art would be motivated to do so because highlighting is a very useful and well known way of making key words or phrases easily visible to readers as they stand out from the surrounding text, as has long been done with markers on paper documents.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Doerpmund and Shaffer as shown above, further in view of Zuccarino et. al. (US Patent 9,294,537 B1; hereinafter “Zuccarino”).  
As per claim 15, the combination of Bull, Doerpmund, and Shaffer as shown above teaches the method of claim 1 as well as communication comprising a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization and expanded knowledge graph (see Rejection to Claim 1). The combination of Bull, Doerpmund, and Shaffer fails to explicitly teach detecting a new communication initiated by a member of the organization; determining one or more terms from the expanded knowledge graph that are relevant to the new communication, the new communication comprising a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization; suggesting a tag including the determined one or more terms from the expanded knowledge graph to the member that initiated the new communication; and upon receiving an approval of the determined one or more terms from the expanded knowledge graph by the member that initiated the new communication, assigning the tag to the new communication. 
However, Zuccarino teaches detecting a new communication initiated by a member of the organization, the new communication comprising a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization (Zuccarino, Col 2 Line 60-67, discloses receiving a content entry that may be part of a post, comment, blog, or the like.  Recall from Claim 1 that Shaffer teaches communication comprising a collaborative document concurrently editable by the member that initiated the new communication and other members of the organization)
determining one or more terms from the expanded knowledge graph that are relevant to the new communication (Zuccarino, Col 3 Lines 1-14, discloses identifying content that contains key words, and using those key words to identify relevant content items.  Recall from Claim 1 that Bull and Doerpmund teach terms in an expanded knowledge graph)
suggesting a tag including the determined one or more terms from the expanded knowledge graph to the member that initiated the communication; (Zuccarino, Col 3 Lines 1-14, discloses that the tags may be selected for output to the member that initiated the communication as tag suggestions.  Recall from Claim 1 that Bull and Doerpmund teach terms in an expanded knowledge graph)
and upon receiving an approval of the tag by the member, assigning the approved determined one or more terms from the expanded knowledge graph by the member that initiated the new communication (Zuccarino, Col 3 Lines 23-24, discloses that the selected tag is then associated with the communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zuccarino into Bull’s method as modified by Doerpmund and Shaffer to suggest relevant tags for a communication, with a motivation that a collaboration tool may include numerous discussion topics that relate to the same subject, but that have different tags. (Zuccarino, Col 1 Lines 35-39)

As per claim 16, the combination of Bull, Doerpmund, Shaffer, and Zuccarino as shown above teaches the method of claim 15, wherein the determining of the one or more terms from the expanded knowledge graph that are relevant to the new communication is based on a content of the new communication and i) one or more profile attributes of the member that initiated the new communication, or ii) profile attributes of the other members associated with the new communication. (Zuccarino, Col 3 Lines 1-11, discloses that determining the relevant content items are based on the key words in the content entry and information associated with the member that initiated the new communication).

As per claim 17, the combination of Bull, Doerpmund, Shaffer, and Zuccarino as shown above teaches the method of claim 16, wherein the profile attributes indicate at least one of an interest, an expertise, or an affinity of a respective member. (Zuccarino, Col 3 Lines 1-11, discloses that the search may identify content to which the member has some social connection, such as content by an author to whom the member is socially connected (i.e., an affinity)).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, and Zuccarino as shown above, further in view of Wanderski et. al. (US PGPub 2018/0083792 A1; hereinafter “Wanderski”).  
As per claim 18, the combination of Bull, Doerpmund, Shaffer, and Zuccarino as shown above teaches the method of claim 17.  
However, the combination of Bull, Doerpmund, Shaffer, and Zuccarino fails to explicitly teach matching the assigned tag of the new communication with profile attributes of other members to identify one or more other members that are not associated with the new communication that are interested in the new communication; and sending a notification of the new communication to each of the identified one or more other members that are not associated with the new communication.
However, Wanderski teaches matching the assigned tag of the new communication with profile attributes of other members to identify one or more other members that are interested in the new communication  (Wanderski Para [0112] discloses using tags of communications to identify members of an organization that are not associated with the communication that may be interested, based on members’ areas of interest or expertise).
and sending a notification of the new communication to each of the identified one or more other members. (Wanderski Para [0112] discloses alerting members of the organization who are not associated with the communication, of the communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wanderski into Bull’s method as modified by Doerpmund, Shaffer, and Zuccarino to notify members of relevant communications, with a motivation that a team member or engineer involved in particular projects, or with areas of interest or expertise, may desire to be alerted if other users identify or tag information in a chat communication that relates to the particular projects, areas of interest, skills, or areas of expertise. (Wanderski Para [0112]).

As per claim 19, the combination of Bull, Doerpmund, Shaffer, Zuccarino, and Wanderski as shown above teaches the method of claim 18, wherein the matching of the assigned tag of the new communication with the profile attributes of other members comprises: 
providing the assigned tag of the new communication and profile attributes of other members as an input to a machine learning model; (Wanderski Para [0054] discloses using machine learning, the system having learned which topics (i.e., tags) that a user with particular interests (i.e., profile attributes) tends to respond to).
and obtaining an output from the machine learning model, the output indicating a level of relevancy of the new communication to a subset of other members (Wanderski Para [0054] discloses that the machine learning output results in a user being notified when a topic is mentioned that is of interest to them (i.e., a level of relevancy of the communication to the member). 
wherein: the set of training inputs comprises one or more of communication attributes of communications, tags of communications, and profile attributes of members ; (Wanderski Para [0054] discloses using machine learning, the system having learned which topics (i.e., tags) that a user with particular interests (i.e., profile attributes) tends to respond to).
and the set of target outputs comprises an indication of whether or not a member has shown interest in the tag.  (Wanderski Para [0054] discloses using machine learning, the system having learned which topics that a user with particular interests tends to respond to (i.e., whether or not a member has shown interest in the tag)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bull in View of Doerpmund, Shaffer, Zuccarino, and Wanderski as shown above, further in view of Priddy et. al. (US PGPub 2014/0180943 A1; hereinafter “Priddy”).  
As per claim 20, the combination of Bull, Doerpmund, Shaffer, Zuccarino, and Wanderski as shown above teaches the method of claim 18.  However, the combination of Bull, Doerpmund, Shaffer, Zuccarino, and Wanderski fails to explicitly teach wherein the notification is included in at least one of: a stream of a respective member; an email to the respective member; or a text message to the respective member.
However, Priddy teaches wherein the notification is included in at least one of: a stream of a respective member; an email to the respective member; or a text message to the respective member. (Priddy Para [0060] discloses sending push alert notifications via email and text notifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Priddy into Bull’s method as modified by Doerpmund, Shaffer, Zuccarino, and Wanderski, with a motivation that while collaborative opportunities are traditionally accomplished in a face to face conversation, this requires a person to be physically on location at a specific time (Priddy Para [0002]).

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.S./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126